Case 1:20-cv-23095-RNS Document 21 Entered on FLSD Docket 03/22/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

 American Tugs, Incorporated,           )
 Plaintiff,                             )
                                        ) Civil Action No. 20-23095-Civ-Scola
 v.                                     )              In Admiralty
                                        )
 3HD Supply, LLC, Defendant.            )

                 Order Denying Motion to Dismiss and to Strike

         Plaintiff American Tugs, Incorporated, complains Defendant 3HD Supply,
 LLC, breached the parties’ contract by failing to pay amounts due both for work
 performed and for various expenses and by failing to provide proper termination
 notice. (Compl., ECF No. 1.) American Tugs also sought recovery from two
 individual Defendants, Humberto Diaz and Soraya Valero, alleging purported
 causes of action against them for “piercing the corporate veil.” American Tugs
 has since voluntarily dismissed this action as to those individual defendants
 (Order, ECF No. 18), however, and so the Court denies their motion to dismiss as
 moot. At the same time, 3HD, now the only remaining defendant, asks the Court
 to strike portions of the complaint, under Federal Rule of Civil Procedure 12(f),
 contending American Tugs’ recitation of the history of prior litigation between the
 parties is immaterial and impertinent. (Def.’s Mot. to Dismiss and Strike, ECF
 No. 15.) American Tugs opposes 3HD’s motion to strike, submitting the
 procedural history of the New York litigation is directly relevant to American
 Tugs’ claim for prejudgment interest. (Pl.’s Resp., ECF No. 16.) 3HD did not reply
 to American Tugs’ response and the time to do so has passed. The Court is not
 persuaded by 3HD’s motion that the procedural history of the New York
 litigation should be struck from the complaint and, therefore, denies the motion
 to strike.
         Under Rule 12(f), a court “may strike from a pleading an insufficient
 defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed.
 R. Civ. P. 12(f). “A motion to strike is intended to clean up the pleadings,
 removing irrelevant or otherwise confusing materials.” Williams v. Delray Auto
 Mall, Inc., 289 F.R.D. 697, 699 (S.D. Fla. 2013) (Graham, J.). District courts have
 “broad discretion in considering a motion to strike under Fed. R. Civ.
 P. 12(f).” Morrison v. Exec. Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1317–
 18 (S.D. Fla. 2005) (Ryskamp, J.) Despite this discretion, “[a] motion to strike is
 a drastic remedy, which is disfavored by the courts and will be usually denied
Case 1:20-cv-23095-RNS Document 21 Entered on FLSD Docket 03/22/2021 Page 2 of 2




 unless the allegations have no possible relation to the controversy and may
 cause prejudice to one of the parties.” JazAtlanta 519 LLC v. Beazley
 Underwriting, Ltd., 2018 WL 4743634, *1 (S.D. Fla. Oct. 2, 2018) (Bloom, J.)
 (quoting Augustus v. Bd. of Pub. Instruction of Escambia Cty., Fla, 306 F.2d 862,
 868 (5th Cir. 1962)).
        Here, American Tugs seeks to recover prejudgment interest as part of its
 damages. (Compl. at 8.) To that end, American Tugs contends, and 3HD does not
 dispute, that among the factors that might serve as a basis for a court to deny
 prejudgment interest is a plaintiff’s delay in bringing suit. (Pl.’s Resp. at 3; see
 Mecom v. Levingston Shipbuilding Co., 622 F.2d 1209, 1217 (5th Cir. 1980)
 (recognizing a “delay in bringing suit” as “an adequate basis” upon which a court
 may base a decision to deny prejudgment interest in an admiralty case).)
 American Tugs’ recitation of the procedural history of its dismissed New York
 case, against the same defendant, then, is directly related to an issue raised in
 this case: if true, the allegations could demonstrate that, to the extent American
 Tugs’ prosecution of this case has been delayed, that delay, at least in part, may
 be attributable to 3HD. Accordingly, the Court finds, contrary to 3HD’s
 contention, that American Tugs’ allegations regarding what 3HD refers to as an
 “improperly commenced . . . action against the defendants in the Southern
 District of New York,” is not immaterial or impertinent.
        Thus, for the reasons set forth above, the Court denies 3HD’s motion, in
 part, as to the motion to strike, and denies it as moot, in part, as to the motion
 to dismiss the individual defendants (ECF No. 15).
        3HD must file its answer to the complaint on or before March 26, 2021.
       Done and ordered at Miami, Florida on March 19, 2021.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
